Title: To George Washington from Brigadier General Peter Muhlenberg, 4 July 1780
From: Muhlenberg, Peter
To: Washington, George



Sir
Fredericksburg [Va.] July 4th 1780

I was Yesterday honord with a Letter from His Excellency The Governor, wherein he desires me to transmit Your Excellency a Return of the Officers of the Virginia Line at present in the State; I now do myself the Honor to enclose a Return of all The Officers I could get intelligence of, with their Rank and date of Commission.
General Gates this Morning left Town for Richmond and has ordered all the Officers to meet at this place on the 15th of this Month.
The plan I did myself the honor to mention to Your Excellency in my last, proposd by a Committee of the Assembly, to fill up the Continental Battallions, is not yet finally determind on, but I have no doubt it will go through. a Brittish Fleet is at present in our Bay, but we have not yet been able to ascertain their Strength or destination. I have the Honor to be with great Respect Your Excellencys Most Obedt hble Servt

P: Muhlenberg

